 


109 HCON 157 IH: Recognizing the artistic excellence and community value of America’s 1800 orchestras.
U.S. House of Representatives
2005-05-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 157 
IN THE HOUSE OF REPRESENTATIVES 
 
May 18, 2005 
Mr. Shays (for himself and Ms. Slaughter) submitted the following concurrent resolution; which was referred to the Committee on Education and the Workforce
 
CONCURRENT RESOLUTION 
Recognizing the artistic excellence and community value of America’s 1800 orchestras. 

Whereas America’s 1800 symphony, chamber, youth, and collegiate orchestras are among our Nation’s most important cultural resources, providing inspiration and enjoyment to more than 30 million individuals annually in cities, towns, and rural areas throughout the United States;
Whereas America’s orchestras are committed to reaching all segments of their communities through education and community engagement programs that have grown more than tenfold in the last 25 years;
Whereas America’s orchestras are dedicated community citizens, working in partnership with schools, public agencies, and fellow cultural groups to make great music available to all;
Whereas the success of American’s orchestras has been the result of a joint effort between skilled professionals and dedicated volunteers, working together to produce and promote music in their communities;
Whereas the American Symphony Orchestra League strengthens the daily efforts of these orchestras through information, professional development, convened meetings and online discussions, recognition and granting programs, and public advocacy; and
Whereas representatives of the American Symphony Orchestra League’s member orchestras from throughout the Nation will gather June 14-18, 2005, in Washington, D.C., for their Annual Conference to share information and best practices, and to highlight the important role that orchestras play in their communities nationwide: Now, therefore, be it 
 
That the Congress commends orchestras for their artistic and educational contribution to America's communities and congratulates the American Symphony Orchestra League on the occasion of its 60th national conference  
 
